984 A.2d 870 (2009)
411 Md. 661
Nora SMITH et al.
v.
HOUSING AUTHORITY OF BALTIMORE CITY.
No. 145, September Term, 2009.
Court of Appeals of Maryland.
December 11, 2009.
Andrew H. Baida (Rosenberg, Martin, Greenberg, LLP), Baltimore, Thomas F. Yost, Jr. (Thomas F. Yost, Jr., P.A.), Baltimore, for Petitioners.
J Marks Moore, III (J. Marks Moore, III, LLC), Baltimore, Samuel M. Riley (Samuel M. Riley, LLC), Baltimore, for Respondent.
Submitted before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
*871 PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 11th day of December, 2009,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily vacated, and the case is remanded to that Court for reconsideration in light of Brooks v. Housing Authority of Baltimore City, 411 Md. 603, 984 A.2d 836 (No. 14, September Term, 2008, filed November 17, 2009). Costs in this Court to be paid by the Respondent, and costs in the Court of Special Appeals to abide the result.